Sognier, Chief Judge.
In Warehouse Home Furnishings Distributors v. Davenport, 261 Ga. 853 (413 SE2d 195) (1992), the Supreme Court limited the scope of its prior decision in Blanton v. Blanton, 259 Ga. 622 (385 SE2d 672) (1989) and reversed our judgment in this case, 199 Ga. App. 33 (403 SE2d 850) (1991), which relied on the interpretation of OCGA § 9-11-45 set forth in Blanton. Accordingly, our judgment in this case is vacated and the Supreme Court’s judgment is made the judgment of this Court. The trial court’s judgment is reversed, and this case is remanded for further proceedings not inconsistent with this opinion and that of the Supreme Court.

Judgment reversed and case remanded.


McMurray, P. J., and Carley, P. J., concur.